DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because Claim 20 recites, “A carrier containing computer program…..”. However, as evidenced in the specification of the
current application, the carrier containing computer program is not disclosed to be limited to non-
transitory computer readable storage medium. In the state of the art, transitory signals are
commonplace as a transportable readable medium for transmitting computer instruction and thus, in
the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope
of a "carrier containing computer program" covers a signal per se.
A “magnetic, optical, electromagnetic, infrared, … or propagation medium” is neither a process
nor a product, (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory
classes of § 101. Rather, a “magnetic, optical, electromagnetic, infrared, … or propagation medium” is a
form of energy, in the absence of any physical structure or tangible material. Signal does not fall within a
statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical
device or combination of mechanical devices to constitute a machine, not a tangible physical article or
object which is some form of matter to be a product and constitute a manufacture, and not a
composition of two or more substances to constitute a composition of matter.
The Examiner suggests amending claim 20 to recite the “carrier containing computer program” as “non-transitory, computer readable storage medium” to include tangible computer readable storage media, while at the same time excluding the intangible media such as signals, carrier
waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.
Allowable Subject Matter
Claims 1-19 contain allowable subject matter over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed invention is directed to a method of providing user guidance for surgical navigation. The independent claims identify the feature of “determining, based on the implant data, the image data and the instrument data, tracking data describing a spatial relationship between the surgical instrument and the through-hole; obtaining guidance data describing a plurality of predefined spatial relationships between the surgical instrument and the through-hole; and triggering, based on the tracking data and the guidance data, simultaneous display of an indication of the plurality of predefined spatial relationships and an indication of the spatial relationship between the surgical instrument and the through-hole”. The closest prior art, Kao et al disclose no-touch surgical navigation method for guiding a surgical instrument corresponding to a part of a patient’s anatomy, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Casey discloses systems and methods for designing a patient-specific orthopedic implant can include creating a user account associated with a patient.
Kao et al disclose no-touch surgical navigation method for guiding a surgical instrument corresponding to a part of a patient’s anatomy.
BATES DAVID J et al disclose METHOD AND SYSTEM FOR AUTOMATIC NEEDLE RECALIBRATION DETECTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        July 20, 2022.